Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, drawn to system for or determining a store metric from static electricity, comprising: a plurality of static electricity sensors arranged in a retail environment that detect an electrostatic field produced by a static electric charge, the electrostatic field generated by a repeatable action; a monitoring server that receives and processes signals generated by the static electricity sensors in response to the detected electrostatic field and generates an electronic record for each action of the repeatable action, the electronic record including contextual data regarding the action, the contextual data in the electronic record including at least one of a time, a location, and an amount of the generated electrostatic field; a metric processing device that generates a store metric regarding the repeatable action from the electronic records; and a static electricity measurement database that electronically stores the store metric for subsequent retrieval for analysis, classified in G06F 11/3439.
II. Claim 14-18, drawn to a system for determining a shopping metric from static electricity, comprising: a plurality of static electricity sensors that determine a status of a box on a pallet in response to detected static electricity, and convert the static electricity into output signals; and a monitoring server that processes the converted output signals to establish an origination source of the static ., classified in G06F 19/00.
III. Claim 19, drawn to a method of use of static electricity for determining a store metric, comprising: receiving by a plurality of static electricity sensors a source of static electricity; converting the source of static electricity into digital data; storing the digital data for subsequent retrieval for analysis; and analyzing the digital data to determine the store metric, classified in G06F 11/3476.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are having different mode of operation since invention I regarding to system for generating context data based on sensor information and database for storing store metric, invention II regarding to system for determining a shopping metric from static electricity comprising: a plurality of static electricity sensors that determine a status of a box on a pallet in response to detected static electricity and a monitoring server for processing output signals to establish an origination source, and determining from the processed signals a store metric; Invention III regarding . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643